[DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                          AUGUST 18, 2010
                             No. 10-10322
                        Non-Argument Calendar                JOHN LEY
                                                              CLERK
                      ________________________
               D.C. Docket No. 3:09-cr-00031-CAR-CWH-1

UNITED STATES OF AMERICA,
                                                      Plaintiff-Appellee,

                                   versus

MELINDA G. COHRAN


                                                      Defendant-Appellant.

                      __________________________

             Appeal from the United States District Court for the
                         Middle District of Georgia
                       _________________________

                             (August 18, 2010)

Before TJOFLAT, WILSON and PRYOR, Circuit Judges.

PER CURIAM:
      Melinda Cohran appeals her sentence of 85 months of imprisonment for

fraud. 18 U.S.C. § 1341. Cohran argues that her sentence is unreasonable. We affirm.

      Cohran pleaded guilty to defrauding her former employer, Action

Commodities. Over a five or six year period, Cohran abused her position as the

office manager and bookkeeper by diverting into a personal account checks

payable to Action Commodities and reconciling the company accounts to conceal

her fraud. An audit revealed that Cohran stole about $750,549.47.

      The presentence investigation report discussed Cohran’s crime and stated

that she suffered from a “thyroid condition and high blood pressure” and had

“report[ed] a history of gambling.” With a total offense level of 20 and a criminal

history of I, the report provided an advisory guideline range of 33 to 41 months of

imprisonment. Cohran faced a maximum statutory sentence of 20 years of

imprisonment.

      The district court varied upward from the advisory guideline range and

sentenced Cohran to 85 months of imprisonment. The district court “concluded

that the guideline range [was] not adequate to address the gravity of [Cohran’s]

criminal conduct and the impact that [her] conduct . . . had on the lives of the

victim and the community.” The district court stated that Cohran committed an




                                          2
“extraordinar[il]y serious offense” by stealing “an enormous amount of money”

and “destroy[ing] [the victims] financially.”

      Cohran’s sentence is procedurally and substantively reasonable. The

district court considered the sentencing factors, 18 U.S.C. § 3553, and explained

that an upward variance was necessary to “reflect the seriousness of [Cohran’s]

offense, . . . promote respect for the law, . . . provide just punishment for [her]

offense, . . . afford adequate deterrence of criminal conduct,” and “protect the

public from further crimes.” See United States v. Livesay, 525 F.3d 1081, 1090

(11th Cir. 2008). Cohran argues that the district court failed to consider her

acceptance of responsibility, physical conditions, and addiction to gambling, but

this information was included in the presentence report that the district court

“considered” before imposing Cohran’s sentence. We will not disturb a sentence

unless “‘we are left with the definite and firm conviction that the district court

committed a clear error of judgment in weighing the § 3553(a) factors by arriving

at a sentence that lies outside the range of reasonable sentences dictated by the

facts of the case.’” United States v. Shaw, 560 F.3d 1230, 1238 (11th Cir. 2009)

(quoting United States v. Pugh, 515 F.3d 1179, 1191 (11th Cir. 2008)). Cohran

stole more than three quarters of a million dollars from Action Commodities and

caused its owners significant financial hardship. Cohran’s sentence is reasonable.


                                           3
We AFFIRM Cohran’s sentence.




                               4